Citation Nr: 1425052	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left leg disorder, claimed as tendonitis and illiotibial band syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The RO in St. Petersburg, Florida currently has jurisdiction of this matter.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran initially requested a hearing before a Veterans Law Judge sitting in Washington, D.C., in her February substantive appeal (VA Form 9).  In a March 2010 substantive appeal, she indicated that she did not want a BVA hearing.  However, in March 2014, the Veteran clarified that she wanted to appear at a hearing before a Veterans Law Judge at her local RO.  Therefore, a remand is necessary in order to afford the Veteran her requested hearing.  38 C.F.R. §§ 20.703, 20.704.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO.  Notify the Veteran and her representative of the date and time of the hearing.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



